department of the treasury internal_revenue_service washington d c date number release date uil cc psi cam-54374-95 cam-50810-95 cam-80243-95 memorandum for industry director retailers food pharmaceuticals lm rfp from senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc psi subject withdrawal of application_for change in method_of_accounting in accordance with section a of revproc_2001_1 2001_1_irb_1 this memorandum advises you that a form_3115 application_for change in accounting_method submitted on behalf of is withdrawn the form_3115 requests permission for the taxpayer to change its method_of_accounting for certain removal costs for the taxable_year beginning specifically the taxpayers have requested permission to change their method_of_accounting for labor costs incurred with respect to the removal of certain property in conjunction with the renovation of owned and leased buildings under the taxpayers’ present method_of_accounting the taxpayers allocate the labor costs for removal of property to new property placed_in_service and recover such costs through depreciation over the recovery_period of the new property according to the taxpayers these amounts have primarily been capitalized into leasehold improvements categorized as real_property and depreciated over a newly-established macrs period in their application to change their accounting_method the taxpayers proposed to deduct the removal costs when they are incurred on the national_office informed the taxpayers’ representatives that it was adverse to their request specifically the national_office was not persuaded that the removal costs incurred by the taxpayer may be currently deducted under sec_162 or sec_165 of the internal_revenue_code because they appear to have been incurred as part of a general plan of rehabilitation in general if costs are incurred as part of a general plan of rehabilitation modernization or improvement of property the expenditure must be capitalized even though standing alone the item may be classified as a repair or maintenance cost 400_f2d_686 10th cir after being notified that the national_office was adverse to their request on the taxpayers withdrew their application_for change in accounting_method form from consideration if you have any questions on this matter do not hesitate to call peter c friedman cc
